 1   Guido Saveri (22349)
        guido@saveri.com
 2   R. Alexander Saveri (173102)
        rick@saveri.com
 3   Geoffrey C. Rushing (126910)
        grushing@saveri.com
 4   Cadio Zirpoli (179108)
        cadio@saveri.com
 5   Matthew D. Heaphy (227224)
        mheaphy@saveri.com
 6   SAVERI & SAVERI, INC.
     706 Sansome Street
 7   San Francisco, CA 94111
     Telephone: (415) 217-6810
 8   Facsimile: (415) 217-6813
 9   Lead Counsel for Direct Purchaser Plaintiffs
10   Mario N. Alioto (56433)
     Lauren C. Capurro (241151)
11   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
12   2280 Union Street
     San Francisco, CA 94123
13   Telephone: (415) 563-7200
     Facsimile: (415) 346-0679
14   E-mail: malioto@tatp.com
     laurenrussell@tatp.com
15

16   Lead Counsel for the Indirect Purchaser Plaintiffs

17                               UNITED STATES DISTRICT COURT

18                            NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20   IN RE: CATHODE RAY TUBE (CRT)                   Master File No. 07-CV-5944-JST
     ANTITRUST LITIGATION
21   ____________________________________            MDL No. 1917

22   This Document Relates to:                       STIPULATION AND [PROPOSED] ORDER
                                                     RE AMENDED JURISDICTIONAL
23   ALL ACTIONS                                     DISCOVERY DEADLINE, BRIEFING
                                                     SCHEDULE, AND HEARING DATE
24
                                                     Judge:     Honorable Jon S. Tigar
25

26

27

28

       STIPULATION AND [PROPOSED] ORDER RE AMENDED JURISDICTIONAL DISCOVERY DEADLINE,
                BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1          Direct Purchaser Plaintiffs (“DPPs”), Indirect Purchaser Plaintiffs (“IPPs”) (together with

 2   DPPs, “Plaintiffs”), and Defendants Irico Display Devices Co., Ltd. and Irico Group Corporation

 3   (together, the “Irico Defendants” or “Irico”), by and through the undersigned counsel, hereby

 4   stipulate as follows:

 5          WHEREAS, on May 1, 2018, the Court entered a stipulation and order setting a schedule

 6   for jurisdictional discovery, motion briefing and a hearing on jurisdictional issues in the DPP

 7   Action, ECF No. 5282;

 8          WHEREAS, on July 18, 2018 and August 13, 2018, the Court entered orders setting a

 9   schedule for jurisdictional discovery in the IPP Action, and motion briefing and a hearing on

10   jurisdictional issues in the IPP Action, and continued the hearing date in the DPP Action, ECF Nos.

11   5317 and 5323;

12          WHEREAS, on September 14, 2018, ten days before the scheduled start of depositions in

13   Hong Kong, the Irico Defendants produced a substantial number of Chinese-language documents;

14          WHEREAS, the parties agree that DPPs and IPPs need additional time to review and

15   analyze, and potentially translate and prepare, the newly-produced documents for use in the

16   depositions;

17          WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

18   for Plaintiffs and the Irico Defendants:

19          1.      The parties shall meet and confer to reschedule the previously set depositions to

20   occur prior to the close of discovery;

21          2.      Jurisdictional discovery shall close on November 16, 2018;

22          3.      Irico’s opening motion(s) regarding jurisdictional issues in the IPP Action shall be

23   due on or before November 2, 2018;

24          4.      DPPs’ opposition to Irico’s motions in the DPP Action (ECF Nos. 5312, 5313) shall

25   be due on or before November 19, 2018;

26          5.      Irico’s reply in support of its motions in the DPP Action shall be due on or before

27   December 19, 2018;

28
                                                       2
       STIPULATION AND [PROPOSED] ORDER RE AMENDED JURISDICTIONAL DISCOVERY DEADLINE,
                BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1          6.     IPPs’ opposition to Irico’s motion(s) in the IPP Action shall be due on or before

 2   December 14, 2018;

 3          7.     Irico’s reply in support of its motion(s) in the IPP Action shall be due on or before

 4   January 14, 2019; and

 5          8.     The hearing on the motion shall be set for January 31 or February 7, 2019 at 2 pm,

 6   or at some other date and time convenient for the Court.

 7   Dated: October 2, 2018

 8   /s/ R. Alexander Saveri                              /s/ Stuart C. Plunkett
     Guido Saveri (22349)                                 John Taladay (pro hac vice)
 9   R. Alexander Saveri (173102)                         john.taladay@bakerbotts.com
     Geoffrey C. Rushing (126910)                         Erik T. Koons (pro hac vice)
10   Cadio Zirpoli (179108)                               erik.koons@bakerbotts.com
     Matthew D. Heaphy (227224)                           BAKER BOTTS LLP
11   SAVERI & SAVERI, INC.                                1299 Pennsylvania Ave., NW
     706 Sansome Street                                   Washington, D.C. 20004
12   San Francisco, CA 94111                              Telephone: 202.639.7700
     Telephone: (415) 217-6810                            Facsimile: 202.639.7890
13   Facsimile: (415) 217-6813
                                          Stuart C. Plunkett (State Bar No. 187971)
14   Lead Counsel for Direct Purchaser Plaintiffs
                                          stuart.plunkett@bakerbotts.com
                                          BAKER BOTTS LLP
15   /s/ Mario N. Alioto                  101 California Street, Suite 3070
     Mario N. Alioto (56433)              San Francisco, California 94111
16   Lauren C. Capurro (241151)           Telephone: (415) 291-6200
     TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP Facsimile: (415) 291-6300
17   2280 Union Street
     San Francisco, CA 94123              Attorneys for Defendants Irico Group Corp.
18   Telephone: (415) 563-7200            and Irico Display Devices Co., Ltd.
     Facsimile: (415) 346-0679
19
     E-mail: malioto@tatp.com
20   laurenrussell@tatp.com

21   Lead Counsel for the Indirect Purchaser Plaintiffs
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25           October 9, 2018
     Dated: ___________________                  By: ___________________________
                                                        Jon S. Tigar
26                                                      United States District Judge

27

28
                                                      3
       STIPULATION AND [PROPOSED] ORDER RE AMENDED JURISDICTIONAL DISCOVERY DEADLINE,
                BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
